PER CURIAM.
The appellant pleaded guilty to two separate informations charging sale and possession of narcotic drugs. He was sentenced to one year in the Dade County Jail upon the first information and to probation for five years on the second. Thereafter, the public defender filed a petition for habeas corpus in this court. The petition alleged that because of “confusion” caused by the withdrawal of appellant’s private attorney and the appointment of the public defender, a notice of appeal was not filed even though the appellant had expressed his desire to enter a notice of appeal. This court proceeded with an appeal pursuant to the authority of Baggett v. Wainwright, Fla. 1969, 229 So.2d 239.
The appellant contends that the record shows that the court erred in accepting his guilty pleas because he was not adequately informed of his constitutional rights. A review of the record demonstrates that a complete and thorough inquiry was made by *13the trial judge and that appellant entered his pleas after the opportunity for consultation with his attorney. See Garcia v. State, Fla.App.1969, 228 So.2d 300. Cf. United States v. Frontero, 452 F.2d 406 (5th Cir.1971).
Affirmed.